PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
BOCHENEK, STEPHANE
Application No. 16/634,101
Filed: 24 Jan 2020
For: DENTAL HYGIENE WIPES COMPRISING MICROCAPSULES
:
:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed December 30, 2021, to revive the above-identified application.  

The petition under 37 CFR § 137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely file a proper reply to the Non-Final Office action mailed March 01, 2021, which set forth a three (3) month period for reply.  No extensions of time under the provisions of 37 CFR 1.136(a) were timely obtained.  Accordingly, the date of abandonment of this application is June 02, 2021.  The Notice of Abandonment was mailed on September 13, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s) (1). 

The instant petition has not satisfied requirement (1).  In this regard, petitioner has not submitted the required reply in the form of a proper amendment.  All amendments must be in compliance with 37 CFR 1.121.  Amendments to the claims should include the text of all pending claims including the withdrawn claims.  A full listing of all claims/even if the claims are being canceled (canceled without wording) with each claim proper status identifiers.  When submitting the claims in an amendment all claims need to be in ascending numerical order.  

Amendments to the claims must be:

 A.   A complete listing of all of the claims is not present.
 B.   The listing of claims does not include the text of all pending claims (including   withdrawn claims)
 C.   Each claim has not been provided with the proper status identifier, and as such, the individual status of each claim cannot be identified. Note: the status of every claim must be indicated after its claim 
 D.   The claims of this amendment paper have not been presented in ascending numerical order. 

The Amendment filed on December 30, 2021 is not signed.  Accordingly, pursuant to 37 CFR 1.4(d), all papers filed with the USPTO Office must contain a signature. The Amendment petition must be signed by:
(1) A patent practitioner of record; 
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or 
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner. 

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309. 

/Irvin Dingle/
Irvin Dingle Lead Paralegal Specialist, OPET  

cc:   Stephane Bochenek
        45 Rue Gabriel Peri
        91330 Yerres, France                                                                                                                                                                                     




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)